Citation Nr: 1231447	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  10-00 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active service from September 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, granted the Veteran service connection for PTSD, assigning an initial 50 percent disability rating, effective September 7, 2005.  

In July 2008, the RO in Huntington, West Virginia, awarded the Veteran a temporary total disability rating for his service-connected PTSD, effective from March 4, 2008 to May 1, 2008.  This period will not be considered in this decision.

The Board notes that jurisdiction remains with the Atlanta RO.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal.  The Veteran was last afforded a VA psychiatric examination in February 2006.  His statements on his substantive appeal, received by VA in December 2009, indicate his belief that this service-connected disability had worsened since that last examination.  In this regard, the Board notes that the latest treatment records are dated in July 2009.

Thus, the Board finds that the record, as it currently stands, does not adequately reveal the present state of the Veteran's PTSD, especially if this disability has indeed worsened.  The Board finds, therefore, that a remand of the Veteran's initial rating claim is necessary to secure an examination to ascertain the current level of severity of this disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In addition, there are outstanding treatment records that should be obtained on remand.  A review of the Veteran's claims file reflects that he has received ongoing treatment at various facilities associated with the Ralph H. Johnson VA Medical Center in Charleston, South Carolina.  Records in the file submitted by the Veteran document treatment through this medical system most recently in July 2009.  However, the Veteran indicated in his December 2009 substantive appeal that he continues to receive ongoing treatment from VA providers.  VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In addition, the RO received a letter in April 2007 from the Vet Center in Savannah, Georgia, in which the Veteran's treating psychologist indicated that he had received weekly treatment at that facility since January 2005.  However, no treatment records from the Savannah Vet Center are present in the Veteran's claims file.  Therefore, all relevant treatment records should be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c)(1).

Finally, the Board observes that the Veteran's statements throughout this appeal have indicated that he is unemployable as a result of PTSD.  Specifically, he stated in his December 2009 substantive appeal that he retired early from his job due to an inability to concentrate on his work and difficulties he was having with others at the job.  Similarly, the Veteran's treatment provider submitted a letter in April 2007 indicating that the Veteran had been unsuccessful at maintaining any additional employment following his retirement, due to depression, tearfulness, and isolation, as well as other symptoms of PTSD.  Clearly, based on this evidentiary posture, a claim for TDIU has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Prior to adjudication of the TDIU issue, however, the Board finds that further evidentiary development is necessary-to include obtaining a pertinent medical opinion as to the effect of the Veteran's service-connected PTSD on his employability.   

In view of the foregoing, the case is REMANDED for the following action:

1.  Issue to the Veteran a Veterans Claims Assistance Act of 2000 notice letter pertaining to the issue of entitlement to a TDIU.

2. After obtaining the appropriate release of information forms where necessary, procure records of psychiatric treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that he may have received at any facilities associated with the Ralph H. Johnson VA Medical Center in Charleston, South Carolina, since July 2009, and at the Savannah Vet Center since September 2005.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Thereafter, accord the Veteran an appropriate VA examination to determine the current level of severity of his service-connected PTSD and to determine the effect, if any, of this disability on his employability.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated studies should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

All pertinent psychiatric pathology should be noted in the examination report.  As part of the evaluation, the examiner is requested to assign a Global Assessment of Functioning (GAF) score.  Also, the examiner should opine as to whether the Veteran's service-connected PTSD alone precludes him from engaging in substantially gainful employment.  Rationale for all opinions expressed should be provided in the examination report.

4.  Then, readjudicate the issues on appeal-as are listed on the title page of this decision.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


